Citation Nr: 1535744	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  11-26 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability evaluation in excess of 20 percent for orthopedic manifestations of mechanical low back strain. 
 
 2. Entitlement to an initial disability evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity.
 
 3. Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity. 
 
 4. Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to January 1996. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. In that decision, the RO granted service connection for mechanical low back strain and assigned an initial disability rating of 20 percent, effective the date the Veteran's claim was received in February 2009. It also denied entitlement to TDIU. 

A June 2012 rating decision granted service connection for peripheral neuropathy of the right lower extremity and of the left lower extremity. It assigned initial disability ratings effective the date his claim of entitlement to service connection for a back disability was received in February 2009. The RO explained that the neuropathy was due to his spine disability. 

The case was remanded by the Board in October 2014 for further development. A review of the record shows that the RO has complied with all remand instructions and issuing a supplemental statement of the case (SSOC).


FINDINGS OF FACT

1. The Veteran's lumbar spine had been manifested by complaints of back pain and radiating pain; objectively, he had flexion more than 30 degrees, with no objective evidence of ankylosis, no incapacitating episodes, moderate radiculopathy in the right lower extremity, and mild radiculopathy in the left lower extremity.

2. The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for orthopedic manifestations of mechanical low back strain have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5235 - 5243 (2015).

2. The criteria for a rating in excess of 20 percent for radiculopathy involving the right lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

3. The criteria for a rating in excess of 10 percent for radiculopathy involving the left lower extremity have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).

4. The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112   (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). Notice was provided to the Veteran in June 2009 and September 2009. 

VA also has a duty to assist the Veteran in the development of the claim. The claims file contains STRs, medical records, and correspondence. The Board has perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain. 

The Veteran was provided VA examinations in June 2010, January 2012, December 2014, and April 2015. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Board finds that the examination obtained in this case is more than adequate, as it provides findings relevant to the criteria for rating the disability at issue. Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008). 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claim has been obtained.

Legal Criteria

 Rating Musculoskeletal Disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements. The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45 (2015), see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59 (2015). The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id.  § 4.45.

However, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss. Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of  "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Spine

The Veteran's service-connected degenerative disc disease and arthritic changes of the lumbar spine, has been rated under Diagnostic Code 5237. 38 C.F.R. § 4.130 (2015). 

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2015). Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine greater not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

Rating Peripheral Neuropathy of the Lower Extremities

The Veteran is currently in receipt of separate rating in regard to radiculopathy in the right and left lower extremities, both associated with the Veteran's lumbar spine disability.

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. 

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor. See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A VA medical examination was obtained in June 2010. The VA examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 40 degrees with 0 to 35 degrees on repetition, extension from 0 to 10 degrees with 0 to 6 degrees on repetition, right lateral flexion from 0 to 12 degrees with 0 to 10 on repetition, and left lateral flexion from 0 to 20 with o to 15 degree on repetition. The examination report reflects the Veteran with lumbar radiculopathy. 

A January 2012 VA medical examination reflects the Veteran moderate incomplete paralysis of the sciatic nerve of the right lower extremity and mild incomplete paralysis of the sciatic nerve of the left lower extremity. The examination further noted EMG studies reflecting normal bilaterally lower extremities in 2009 and 2010.

A December 2014 VA medical examination reflects the Veteran with severe intermittent pain in right and left lower extremity, moderate paresthesias of the lower extremity bilaterally, mild numbness bilaterally, normal sensory exam, normal reflex exam, normal radial nerve, mild incomplete paralysis of the median nerve bilaterally, upper, middle, and lower radicular groups normal bilaterally, and sciatic nerve normal bilaterally. The report further noted no peripheral neuropathy in the bilateral lower extremities.

The Veteran was provided a VA medical examination in April 2015. The examination reflected the Veteran's thoracolumbar had a forward flexion from 0 to 90 degrees, extension from 0 to 30 degrees or greater, lateral flexion on both right and left from 0 to 40 degrees, and lateral rotation on both right and left 0 to 40. The examination reflected the Veteran's range of motion on repetition was unchanged. Additionally, the examination reflected the Veteran's thoracolumbar had no guarding or muscle spasms resulting in abnormal gait or abnormal contour, normal strength, no muscle atrophy, no ankylosis, or incapacitating episodes in connection with intervertebral disc syndrome. The examination further reflected no objective findings of radiculopathy in both lower extremities. The examination further reflects no peripheral neuropathy in either lower extremity. 

Since the Veteran's thoracolumbar spine demonstrated a forward flexion greater than 30 degrees, a rating exceeding 20 percent is not warranted under DC 5237. Additionally, a higher rating exceeding 20 percent is not warranted as the competent credible evidence does not indicate that the Veteran had unfavorable or favorable ankylosis in the entire spine, entire thoracolumbar spine, or entire cervical spine. Furthermore the claims folder does not indicate that the Veteran experienced an incapacitating episode for a total duration of at least four weeks during the last 12 months. For VA purposes an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) (2015). As such, a rating in excess of 20 percent for the Veteran's orthopedic manifestations of mechanical low back strain is not warranted. 

As mentioned above, the January 2012 VA medical examination reflects the Veteran moderate incomplete paralysis of the sciatic nerve of the right lower extremity. As the objective evidence does not reflect that the Veteran's right lower extremity's severity as moderately severe, severe, marked with muscular atrophy, or complete paralysis of the sciatic nerve, an evaluation in excess of 20 percent is not warranted.

January 2012 VA medical examination reflects the Veteran moderate incomplete paralysis of the sciatic nerve of the right lower extremity and mild incomplete paralysis of the sciatic nerve of the left lower extremity.

Additionally, the January 2012 examination report reflects the Veteran with mild incomplete paralysis of the sciatic nerve of the left lower extremity. Again, as the objective evidence does not reflect that the Veteran's left lower extremity's severity as moderate, moderately severe, severe, marked with muscular atrophy, or complete paralysis of the sciatic nerve, an evaluation in excess of 10 percent is not warranted.
The Board acknowledges the Veteran's subjective complaints of pain, tingling, and numbness; however, the objective clinical findings are of more probative value in regard to evaluating the Veteran's radiculopathy. Taking the claims folder as a whole, to include the clinical findings of normal lower extremities, the Board finds the evidence current evaluation for the Veteran's service connected disabilities appropriate.

The Board has considered whether there are any other applicable diagnostic codes which would provide a higher rating, but the Board finds there is not.

Extraschedular 

Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). An extra-schedular disability rating would be warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111 (2008). 38 C.F.R. § 3.321(b)(1).

The Board finds that the symptoms associated with the Veteran's lumbar spine and radiculopathy of the lower extremities are specifically contemplated within the diagnostic codes. In short, the rating criteria reasonably describe the Veteran's service connected disabilities' symptomatology.

However, a November 2013 SSOC referred the issue of TDIU to the Director of Compensation and Pension Service, for extra-schedular consideration. In a July 2015 administrative decision, the Veteran was denied an extra-schedular disability rating as the evidence did not demonstrate that the Veteran's service connected disabilities rendered him incapable of all type of gainful employment. As the case has already been referred for extraschedular consideration, the Board may decide the issue accordingly.

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities: Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16(a). Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16. VA defines substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides." See M21-1MR, Part IV, Subpart ii, Chapter 2(F)(24)(c). In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is serviced connected for orthopedic manifestations of mechanical low back strain, evaluated as 20 percent disabling from February 2009, incomplete paralysis of the sciatic nerve of the right lower extremity, evaluated as 20 percent disabling from February 2009, and incomplete paralysis of the sciatic nerve of the left lower extremity, evaluated as 10 percent disabling from February 2009. The Veteran's combined rating is 50 percent. The Veteran's claim for TDIU was denied in July 2010. The claims folder reflects that the Veteran last worked in October 2008 as a driver.

In a June 2010 VA medical examination, the examiner opined that the Veteran's service-connected back disability significantly impairs his physical employability. The examiner was unable to render an opinion as to the impact the Veteran's back disability has on sedentary employment.

In January 2012, a VA medical examiner opined that the Veteran's service connected peripheral nerve condition impairs the Veteran's ability to walk. The examiner noted the Veteran's use of a cane and difficulty sitting. The examiner also noted the Veteran's past occupation as a truck driver and explained that the Veteran would be unable to pass a department of transportation physical at the time.

A December 2014 VA medical examination reflects the Veteran with no peripheral neuropathy in the lower extremities. The examination notes the Veteran with spondylosis of the lumbar spine associated with aging and not his service connected back condition. The examiner explained that the medical literature shows no causal relationship between the Veteran's age-related spondylosis and his service-connected mechanical low back strain. The examiner lastly opined that the Veteran's service connected disabilities do not render him unable to secure and follow substantial gainful employment.

Lastly, the April 2015 VA medical examination reflects that the Veteran does not have peripheral neuropathy. The examiner was unable to render an opinion as to whether the Veteran's service connected of mechanical low back strain or age-related spondylosis impacted the Veteran's ability to work. However, the examiner explained that the Veteran should limit occupational task to those considered sedentary. 

As mentioned above, the Veteran's combined rating is 50 percent and does not meet the schedular requirement. The case was sent for extraschedular consideration, and was denied. Taking the claims folder as a whole, the Board finds an award of TDIU not warranted. The clinical examinations provided do not exclude the Veteran from participating in sedentary employment solely due to his service connected disabilities. While the Veteran is currently service connected for a low back disability and bilateral radiculopathy of the lower extremities, the last two VA examinations reflect that the Veteran does not have peripheral neuropathy in either lower extremity. Additionally, the April 2015 examination reflects the Veteran's thoracolumbar spine's range of motion has increased to a clinically normal range. While the Board has not decreased or severed the Veteran's current evaluations, the Board will not award TDIU, as the evidence does not reflect that the Veteran's service connected disabilities prevent him from securing and following a substantial gainful occupation.


ORDER

Entitlement to an initial disability evaluation in excess of 20 percent for orthopedic manifestations of mechanical low back strain is denied. 
 
Entitlement to an initial disability evaluation in excess of 20 percent for peripheral neuropathy of the right lower extremity is denied.
 
Entitlement to an initial disability evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity is denied. 
 
Entitlement to TDIU is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


